UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 96-31244




                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                               VERSUS


                          GINO A. SEVERIN,


                                                 Defendant-Appellant.



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (92-CR-588-H)
                           July 29, 1997


Before HIGGINBOTHAM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

      Gino A. Severin, federal prisoner #23075-034, pleaded guilty

to possession with intent to distribute in excess of one kilogram

of cocaine.    He filed several motions under 28 U.S.C. § 2255 the

latest of which was denied by the district court and from which he

now appeals.    He did not request a certificate of appealability



  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
from the district court and it did not sua sponte consider whether

one should issue.     He has moved this Court for a certificate of

appealability.     We have held that the initial decision concerning

certificates of appealability must be made by the district court.

United States v. Youngblood, (Docket Number 97-30319), 1997 WL
355356 (5th Cir. LA).       Accordingly, we remand this case to the

district   court    for   the   limited   purpose   of   considering,   in

accordance with Federal Rule of Appellate Procedure 22(b) and §

2253(c)(3), whether a certificate of appealability should issue.

     REMANDED.




                                     2